DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19, and 5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19, claim 4 specifies wherein the two or more cameras include... two or more stereo cameras. It is unclear whether the two cameras correspond to two stereo cameras, that is, at least four cameras, or if the two stereo cameras make up a stereo camera. Claim 19 has similar clarity issues. Clarification is required.
 Regarding claims 5 and 20, the term “the first pixel is positioned below the second pixel in the column” in claim 5 is a relative term which renders the claim indefinite. The term “positioned below” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Namely “positioned below” is unclear because below could be defined towards the viewer or away from the viewer such that the “below” direction is subjective, and not amendable to objective assessment. Claim 20 has similar clarity issues. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12, 14-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Caballero (US 2019/0266745) in view of Maley (US 2021/0174088), in yet further view of Matsuo (US 2021/0042945).

Regarding claim 1, Gomez Caballero discloses a processor (paragraph 0031, object detection device will include a processor for computations) comprising: processing circuitry (paragraph 0031, shown figure 1b, units 210/310/410/510/610/710 will be implemented at least partly in circuitry) to: generate, using two or more images captured using two or more sensors, (paragraph 0032, stereo camera 110 captures two images with pair of camera sensors 111 and 112) a depth map including one or more pixels encoded with one or more disparity values, (paragraphs 0033/0034, disparity data derived from stereoscopic images and used to derive a V-disparity image which is a depth map in the vertical direction corresponding to a road surface) the depth map corresponding to a freespace region of an environment as depicted in the two or more images; (as a matter of claim interpretation, from the specification and in the art, the recited freespace region is a region where the car may travel, that is at least the road surface; paragraph 0032, the stereoscopic camera images a road region in front of the car, where the car may travel) determine that a first disparity value of the one or more disparity values corresponding to a first pixel of the depth map is greater than a threshold disparity difference from a [road surface]; (paragraphs 0050/0051, disparity map is overlaid on normalized road surface, and a first pixel relative disparity value from the road surface is compared to a vertical threshold value to identify objects on the road surface) identify the first pixel as corresponding to a hazard in the environment based at least in part on the first disparity value being greater than the threshold disparity difference from the [road surface]; (paragraph 0043, object detected based on disparity map value for pixel being above a threshold relative to a normalized road surface derived from the disparity map) and perform one or more operations based at least in part on the first pixel being identified as corresponding to the hazard. (paragraph 0044, control software controls the vehicle to at least move relative to the detected object)
While Gomez Caballero discloses a stereo camera capturing stereo images for depth/disparity maps, and thus at least implicitly discloses synchronized stereo imaging, Gomez Caballero fails to identically disclose two or more images captured at a same timestamp using two or more sensors.
However, Maley teaches using a timestamp to synchronize operation of two sensors, thereby teaching two or more images captured at a same timestamp using two or more sensors. (at least paragraphs 0016/0017, timestamp used to synchronize sensor data for processing together)
It would have been obvious to one of skill in the art before the effective filing date of the instant application to use timestamps for sensor synchronization because it is well known to those of skill in the art to use timestamps to synchronize images for processing in a stereo system. 
While Gomez Caballero discloses that the V-disparity map is superimposed upon the normalized road surface with outlier pixel detection/clustering/segmentation such that necessarily, second pixel depth values are compared to first pixel depth values, (paragraphs 0049-0053) Gomez Caballero fails to identically disclose a threshold disparity difference from a second disparity value of the one more disparity values corresponding to a second pixel of the depth map, the second pixel being adjacent the first pixel.
However, Matsuo teaches a threshold disparity difference from a second disparity value of the one more disparity values corresponding to a second pixel of the depth map, the second pixel being adjacent the first pixel, (paragraph 0032, adjacent pixel disparity values of the road are compared within an allowable threshold variation to detect road edges/obstacles; either one pixel disparity value is detected as the road surface and then shifted to compare adjacent pixels, or each pixel is compared relative to an adjacent pixel to determine if the relative disparity is greater than a threshold, and thus detect an object) thereby also teaching the threshold disparity difference from the second disparity value. 
It would have been obvious to one of ordinary sill in the art before the effective filing date of the instant application apply the object detection mechanism of Matsuo to the object detection device of Gomez Caballero because Matsuo teaches its techniques are applied to object detection to decide an accurate image position in a traveling direction in a stereo camera device in order to detect an obstacle or a preceding vehicle on a road at an early stage. (paragraph 0009)
Regarding claim 2, Gomez Caballero fails to identically disclose the recited; however, Matsuo teaches wherein the generating the depth map includes at least one of: filtering out one or more portions of an initial depth map outside of the freespace region to generate the depth map; or filtering out one or more portions of two or more initial images outside of the freespace region to generate the two or more images. (paragraphs 0023/0024, wide angle cropping unit crops right and left images to produce right and left images covering a specific range with road area)
Same rationale for combining and motivation apply as for claim 1 above. 
Regarding claim 3, Gomez Caballero discloses wherein the depth map includes at least one of a disparity map or an optical flow magnitude map. (paragraph 0034, V-disparity image is a depth map of disparity values)
Regarding claim 4, Gomez Caballero discloses wherein the two or more cameras include at least one of two or more stereo cameras or two or more cameras with at least partially overlapping fields of view. (paragraph 0032, stereo camera 110 includes cameras sensors 111 and 112 with overlapping fields of view)
Regarding claim 5, Gomez Caballero teaches wherein the first pixel and the second pixel are aligned in a column of pixels in the depth map, (paragraphs 0033/0034, a v-disparity map is determined which is a matrix of vertical depth values arranged in rows and columns corresponding to the pixels and row/column arrangement thereof) and the first pixel is positioned below the second pixel in the column. (as rejected above this is unclear as to the objective orientation of the two pixels, paragraphs 0050/0051, the disparity of the object is compared to the normalized and overlaid disparity data on the road, and either a pixel before or after the object in the depth matrix will be positioned below the first pixel of the object, and vice versa; that is the V-disparity is normalized and overlaid on the road surface, and in this depth matrix, the object pixel will be between two road surface pixels)
Regarding claim 6, Gomez Caballero discloses wherein the first pixel is identified as the hazard further based at least in part on determining that a third pixel adjacent to the first pixel also corresponds to the hazard. (paragraph 0061, an adjacent set of pixels with disparity values over a threshold are determined and used to detect an object; that is, a third pixel adjacent the first pixel is also detected as above a threshold, and hence part of the object)
Regarding claim 8, while Gomez Caballero discloses disparity calculation for depth recovery, and this inherently requires using both a focal length and baseline value of the stereo camera setup, Gomez Caballero fails to identically disclose the recited; however, Matsuo teaches wherein the threshold disparity difference is determined using at least one of a focal length, a baseline value, a camera height, or a hazard distance. (paragraph 0029, Equation 2, focal distance of cameras and baseline between cameras used to derive disparity, and thus used to determine relative disparity difference)
Same rationale for combining and motivation apply as for claim 1 above. Still further, it was well known to those of skill in the art before the effective filing date of the instant application that at least baseline and focal length of a stereo camera is required to derive a defined disparity, and thus depth and distance or threshold. 
Regarding claim 9, Gomez Caballero discloses wherein the processor is comprised in at least one of: a control system for an autonomous or semi-autonomous machine; a perception system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources. (paragraph 0044, processor is either in a vehicle control system or perception system-see figure 1b)
Regarding claims 10, 12, 14 and 15, claims 10, 12, 14 and 15 are system computer claims reciting features similar to claims 1, 6, 8 and 9, respectively, and are therefore rendered obvious by the combination of Gomez Caballero, Maley and Matsuo for reasons similar to those set forth above for claims 1, 6, 8 and 9, respectively.
Regarding the further features of claim 10, Gomez Caballero discloses a system (shown figure 1b, system) comprising: a first sensor corresponding to a first field of view; a second sensor corresponding to a second field of view that at least partially overlaps with the first field of view; (paragraph 0032, stereo camera has cameras 111 and 112 with overlapping fields of view, shown figure 1b) one or more processing units; (shown figure 1b, any of units 210/310/410/510/610/710 may be so effected) and one or more memory units storing instructions that, when executed by the one or more processing units, cause the one or more processing units to execute operations. (shown figure 7, database 421 and other system memory stores such instructions) 
Regarding claim 11, Gomez Caballero teaches wherein the first pixel and the second pixel are vertically aligned and adjacent. (paragraphs 0033/0034, a v-disparity map is determined which is a matrix of vertical depth values arranged in rows and columns corresponding to the pixels and row/column arrangement thereof, therefore a second pixel and first pixel will be vertically aligned and adjacent at the border of the object on the road surface)
Regarding claims 16-21 and 23, claims 16-21 and 23 are method claims reciting features similar to claims 1-6 and 8, respectively, and are therefore rendered obvious by the combination of Gomez Caballero, Maley and Matsuo for reasons similar to those set forth above for claims 1-6 and 8, respectively.

Claim(s) 7, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Caballero and Maley, in further view of Matsuo, in yet further view of Jaipuria (US 2020/0356790).

Regarding claim 7, each of Gomez Caballero, Maley and Matsuo are deemed to fail to disclose the virtual training features as recited; however, Jaipuria teaches wherein the threshold disparity difference is determined using one or more simulated images depicting one or more hazards, (paragraphs 0027-0029, simulated images with simulated objects used for training to identify and locate objects, including object parameters which may be a height corresponding to the threshold) at least one of the simulated images being generated using one or more virtual cameras within a virtual simulation environment. (paragraph 0026, simulated images generated by virtual sensor of a simulation environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the virtual modeling teaching of Jaipuria to the system of Gomez Cabello because Jaipuria teaches that virtual training allows a system to successfully identify and locate regions and objects. (paragraph 0029)
Regarding claims 13 and 22, claims 13 and 22 are system computer and method claims, respectively, reciting features similar to claim 7, and are therefore also rendered obvious by the combination of Gomez Caballero, Maley and Matsuo with Jaipuria for reasons similar to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Holzer (US 2017/0126988) implicates a virtual camera in simulation training.
Takahashi (US 2019/0347496) discloses relative disparity (depth) differential between two pixels as per claim 1.
Tanabe (US 2019/0102642) discloses relative disparity (depth) differential between two pixels as per claim 1.
Nanri (US 8,867,790) may be considered for recited system features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
December 13, 2022